    Case 16-29396-ABA         Doc 53      Filed 10/29/18 Entered 10/29/18 08:40:33       Desc Main
                                          Document     Page 1 of 2

  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  JENKINS & CLAYMAN
  Eric J. Clayman
                                                                          Order Filed on October 29, 2018
  412 White Horse Pike                                                    by Clerk
  Audubon, NJ 08106                                                       U.S. Bankruptcy Court
  (856)546-9696                                                           District of New Jersey
  Attorney for Debtor

   In Re:                                                 Case No.: 16-29396 ABA

                                                          Adv. No.:
                         Thomas Johnson
                            Debtor                        Hearing Date: September 18, 2018

                                                          Judge: Andrew B. Altenburg




               ORDER SUSPENDING TRUSTEE AND MORTGAGE
            PAYMENTS AND INCORPORATING MISSED MORTGAGE
                   PAYMENTS INTO CHAPTER 13 PLAN

               The relief set forth on the following page, number two (2), is hereby ORDERED.




DATED: October 29, 2018
Case 16-29396-ABA       Doc 53    Filed 10/29/18 Entered 10/29/18 08:40:33             Desc Main
                                  Document     Page 2 of 2
  (Page 2)
  Debtor:             Thomas M. Johnson
  Case No:            16-29396 ABA
  Caption of Order:   Order Suspending Trustee Payments


   Upon consideration of debtor’s motion for an order suspending Trustee payments and

   good cause appearing therefore, it is hereby:


   ORDERED that:

       1.     The debtor’s obligation to pay the Chapter 13 Trustee is hereby suspended

              for the months of September, October and November of 2018.

       2.     The debtor’s obligation to pay his monthly mortgage payments is hereby suspended

              for the months of September, October and November of 2018. However, the debtor

              will make one monthly mortgage payment of $1,540.11 made payable to SN

              Servicing Corporation by the end of October to cure a portion of the post-petition

              mortgage arrears balance. In addition, the debtor will make one additional monthly

              mortgage payment of $1,540.11 by the end of the suspension period.

       3.     The mortgage holder shall file an amended proof of claim incorporating the three

              suspended months to be paid by the debtor through his chapter 13 plan.

       4.     A modified plan will be filed by November 30, 2018 to address the missed post-

              petition mortgage payments and Trustee payments that will need to be rolled into the

              bankruptcy plan.
